        Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF PUERTO RICO

IN RE: ZANTAC (RANITIDINE)                    MDL NO 2924
PRODUCTS LIABILITY                            20-MD-2924
LITIGATION
                                              JUDGE ROBIN L ROSENBERG
THIS DOCUMENT RELATES TO:
                                              MAGISTRATE JUDGE BRUCE
MILTON COLLAZO MATO - 21-1129                 REINHART

____________________________
(Plaintiff Name(s))                           JURY TRIAL DEMANDED



                           SHORT-FORM COMPLAINT

      The Plaintiff(s) named below, by counsel, file(s) this Short Form

Complaint against Defendants named below. Plaintiff(s) incorporate(s) by

reference the allegations contained in the Master Personal Injury Complaint

(“MPIC”) in In re: Zantac (Ranitidine) Products Lability Litigation, MDL No. 2924

(S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint as permitted by Pretrial

Order No. 31.

      Plaintiff(s) select(s) and indicate(s) by completing where requested, the

Parties and Causes of Actions specific to this case. Where certain claims

require additional pleading or case specific facts and individual information,

Plaintiff(s) shall add and include them herein.

      Plaintiff(s), by counsel, allege as follows:
             Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 2 of 9




                      I.    PARTIES, JURISDICTION, AND VENUE

   A. PLAINTIFF(S):

        1.      Plaintiff(s) Milton Collazo Mato.

(“Plaintiff(s)”) brings this action (check the applicable designation):

        On behalf of [himself/herself];

        2.      Injured Party is currently a resident and citizen of (City, State)

Coamo, Puerto Rico and claims damages as set forth below.

   B. DEFENDANT(S):

        3.      Plaintiff(s) name(s) the following Defendants from the MPIC in this

action:

                a.     Brand Manufacturers:

   1)        GlaxoSmithKline LLC (GSK), and the GSK related Defendants
             GlaxoSmithKline (America) Inc. and GlaxoSmithKline PLC;

   2)        Boehringer Ingelheim Corporation (BI), and the BI related Defendants
             Boehringer Ingelheim International GmbH, Boehringer Ingelheim
             Pharmaceuticals, Inc., Boehringer Ingelheim Promeco, S.A. de C.V.
             and Boehringer Ingelheim USA Corporation;

   3)        Pfizer Inc.;

   4)        Sanofi US Services Inc. (Sanofi), and all the Sanofi related Defendants
             Sanofi S.A., Sanofi US Services Inc. and Sanofi-Aventis U.S. LLC;

                b.     Generic Manufacturers:

   5)        ACIC Pharmaceuticals Inc. (Acic), and the Acic related Defendant
             Methapharm, Inc.;

   6)        Ajanta Pharma USA Inc. (Ajanta) and the Ajanta related Defendant
             Ajanta Pharma Ltd.;

   7)        AmerisourceBergen Corporation (AmerisourceBergen), and the
             AmerisourceBergen related Defendant AmeriSource Health Services
             LLC d/b/a American Health Packaging;


                                                                                      2
      Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 3 of 9




8)    Amneal Pharmaceuticals LLC (Amneal), and the Amneal related
      Defendants Amneal Pharmaceuticals of New York, LLC and Amneal
      Pharmaceuticals, Inc.;

9)    ANDA Repository LLC;

10)   Ani Pharmaceuticals, Inc.;

11)   Apotex Corporation (Apotex), and the Apotex related Defendant
      Apotex, Inc.;

12)   Appco Pharma LLC;

13)   Pharma USA, Inc. (Aurobindo), and the Aurobindo related Defendants
      Auro Health LLC and Aurobindo Pharma, Ltd.;

14)   Contract Pharmacal Corp.;

15)   Dr. Reddy’s Laboratories Inc. (Dr. Reddy’s), and the Dr. Reddy’s
      related Defendants Dr. Reddy’s Laboratories, Ltd. and Dr. Reddy’s
      Laboratories SA;

16)   Geri-Care Pharmaceuticals, Corp.;

17)   Glenmark Pharmaceuticals, Inc. (Glenmark), and the Glenmark
      related Defendant Glenmark Generics Ltd.;

18)   Granules USA, Inc. (Granules), and the Granules related Defendant
      Granules India, Ltd.;

19)   Heritage Pharma Labs Inc. (Heritage), and the Heritage related
      Defendants Heritage Pharmaceuticals, Inc. and Emcure
      Pharmaceuticals Ltd.;

20)   Hikma Pharmaceuticals USA, Inc. (Hikma) f/k/a West-Ward
      Pharmaceuticals Corp. and all the Hikma related Defendant Hikma
      Pharmaceuticals International, Ltd. f/k/a West-Ward
      Pharmaceuticals International, Ltd.;

21)   Hi-Tech Pharmacal Co., Inc.;

22)   J B Chemicals and Pharmaceuticals Ltd. (JB Chemicals), and the JB
      Chemicals related Defendant Unique Pharmaceutical Laboratories,
      Ltd.;



                                                                          3
      Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 4 of 9




23)   Lannett Co., Inc.;

24)   Mylan Pharmaceuticals, Inc. (Mylan), and the Mylan related
      Defendants Mylan Institutional LLC, Mylan, Inc., and Mylan
      Laboratories Ltd.;

25)   Nostrum Laboratories Inc.;

26)   Novitium Pharma LLC;

27)   PAI Holdings, LLC f/k/a Pharmaceutical Associates, Inc.;

28)   Par Pharmaceutical, Inc.;

29)   L. Perrigo Co. (Perrigo), and the Perrigo related Defendants Perrigo
      Company, Perrigo Research & Development Company, and Perrigo
      Company, PLC;

30)   Sandoz, Inc.;

31)   Strides Pharma, Inc. (Strides), and the Strides related Defendants
      Strides Pharma Global Pte. Ltd., and Strides Pharma Science Ltd.;

32)   Taro Pharmaceuticals U.S.A., Inc. (Taro), and the Taro related
      Defendants Ranbaxy Inc., Sun Pharmaceutical Industries, Inc., f/k/a
      Ranbaxy Pharmaceuticals Inc. and Sun Pharmaceutical Industries
      Ltd.;

33)   Teva Pharmaceuticals U.S.A., Inc. (Teva), and the Teva related
      Defendants Actavis Mid Atlantic LLC, Watson Laboratories, Inc. and
      Teva Pharmaceutical Industries Ltd.;

34)   Torrent Pharma Inc.;

35)   VKT Pharma Inc. (VKT), and the VKT related Defendants VKT Pharma
      Private Ltd.;

36)   Wockhardt USA LLC (Wockhardt) and the Wockhardt related
      Defendants Wockhardt USA, Inc. and Wockhardt, Ltd.;

37)   Zydus Pharmaceuticals (USA) Inc. and Defendant Cadila Healthcare
      Ltd. (together Zydus-Cadila);

         c.    Distributors:

38)   Amerisource Bergen Corporation;


                                                                             4
           Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 5 of 9




   39)     Cardinal Health, Inc.;

   40)     Chattem, Inc.;

   41)     McKesson Corporation;

               d.    Retailers:

   42)     Any and all Retailer Defendants identified and sued in the MPIC that
           directly or indirectly retailed Zantac or ranitidine to the Plaintiff within
           the territory of Puerto Rico, and in particular,

   43)     Walgreens Co. (Walgreens), and the Walgreens related Defendants
           Duane Reade, Inc. and Walgreens Boot Alliance, Inc.;

               e.    Repackagers:

   44)     Any and all Repacker Defendants identified and sued in the MPIC that
           directly or indirectly repacked the Zantac or ranitidine sold to the
           Plaintiff within the territory of Puerto Rico, and including, the
           following,

   45)     Denton Pharma Inc. d/b/a Northwind Pharmaceuticals;

   46)     Golden State Medical Supply, Inc. (GSMS); and

   47)     Precision Dose Inc.

               f.    Other Distributors Not Named in the MPIC:

      None.

   C. JURISDICTION AND VENUE

      4.       Identify the Federal District Court in which Plaintiff(s) would have

filed this action in the absence of Pretrial Order No. 11 (direct filing) [or, if

applicable, the District Court to which their original action was removed]:

United States District court for the district of Puerto Rico.

      5.       Jurisdiction is proper upon diversity of citizenship.

                                  II. PRODUCT USE


                                                                                      5
            Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 6 of 9




       6.      The Injured Party used Zantac and/or generic ranitidine: [Check

all that apply]:

               a.    By prescription __X__

               b.    Over the counter __X__

     7. The Injured Party used Zantac and/or generic ranitidine from

       approximately (month, year) 2014 to 2019.

                               III. PHYSICAL INJURY

       8.      As a result of the Injured Party’s use of the medications specified

above, [he/she] was diagnosed with the following specific type of cancer (check

all that apply):


 Check all       Cancer Type                                Approximate
 that apply                                                 Date of Diagnosis

                 BLADDER CANCER
                 BRAIN CANCER
                 BREAST CANCER
                 COLORECTAL CANCER
                 ESOPHAGEAL/THROAT/NASAL
                 CANCER
                 INTESTINAL CANCER
                 KIDNEY CANCER
                 LIVER CANCER
                 LUNG CANCER
                 OVARIAN CANCER
                 PANCREATIC CANCER
 X               PROSTATE CANCER                            10/06/2019
                 STOMACH CANCER
                 TESTICULAR CANCER
                 THYROID CANCER
                 UTERINE CANCER
                 OTHER CANCER:

                 DEATH (CAUSED BY CANCER)



                                                                                     6
            Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 7 of 9




       9.      Defendants, by their actions or inactions, proximately caused the

injuries to Plaintiff(s).



                        IV. CAUSES OF ACTION ASSERTED

       10.     The following Causes of Action asserted in the Master Personal

Injury Complaint are asserted against the specified defendants in each class of

Defendants enumerated therein, and the allegations with regard thereto are

adopted in this Short Form Complaint by reference.

 Check if        COUNT      Cause of Action
 Applicable
 X               I          STRICT PRODUCTS LIABILITY – FAILURE TO WARN
 X               II         STRICT PRODUCTS LIABILITY – DESIGN DEFECT
 X               III        STRICT PRODUCTS LIABILITY – MANUFACTURING
                            DEFECT
 X               IV         NEGLIGENCE – FAILURE TO WARN
 X               V          NEGLIGENT PRODUCT DESIGN
 X               VI         NEGLIGENT MANUFACTURING
 X               VII        GENERAL NEGLIGENCE
 X               VIII       NEGLIGENT MISREPRESENTATION
 X               IX         BREACH OF EXPRESS WARRANTIES
 X               X          BREACH OF IMPLIED WARRANTIES
                 XI         VIOLATION OF CONSUMER PROTECTION AND
                            DECEPTIVE TRADE PRACTICES LAWS and specify
                            the state’s statute below:
                            _____________________________________________
 X               XII        UNJUST ENRICHMENT
                 XIII       LOSS OF CONSORTIUM
                 XIV        SURVIVAL ACTION
                 XV         WRONGFUL DEATH
 X               XVI        OTHER:
                            MENTAL ANGUISH AND EMOTIONAL DISTRESS
 X               XVII       OTHER:
                            STATUTORY COSTS AND ATTORNEY’S FEES


       Additional facts supporting the Count XVI claim(s):



                                                                                   7
           Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 8 of 9




                 MENTAL ANGUISH AND EMOTIONAL DISTRESS

         As direct consequence of the Defendant negligent acts and/or omissions

of and her resultant physical pains, injuries and disabilities, the Plaintiff(s) has

(have) been suffering and will continue to suffer for an indeterminate period of

time from severe mental anguish and emotional distress, including irritability,

anxiety, depression, insomnia and other related symptoms; and, she sustained

a loss of happiness and the capacity to enjoy life. For these damages Plaintiff(s)

is (are) entitled to compensatory damages in such amount to be determined at

trial.

         Additional facts supporting the Count XVII claim(s):

                   STATUTORY COSTS AND ATTORNEY’S FEES

         The Puerto Rico Rule 44.1 governing costs and attorney’s fees is

substantive in nature. Pursuant to T. 32 App. V, § 44.1, the costs will be

awarded to the party in whose favor the lawsuit is resolved.

         In addition, Defendants have denied liability forcing the Plaintiff(s) to

continue to prosecute the liability claims against them. As a result thereof,

Rule 44.1 in its judgement the court shall order the Defendants to pay a sum

in the form of a attorney’s fee in the amount of 33% of the aggregate of all

compensatory damages.

                                  V. JURY DEMAND

         11.   Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this

action.

                              VI. PRAYER FOR RELIEF



                                                                                        8
         Case 3:21-cv-01129-PAD Document 1 Filed 03/19/21 Page 9 of 9




      WHEREFORE, Plaintiff(s) has/have been damaged as a result of

Defendants’ actions or inactions and demand(s) judgment against Defendants

on each of the above-referenced causes of action, jointly and severally to the

full extent available in law or equity, as requested in the Master Personal Injury

Complaint.

      I HEREBY CERTIFY that I have filed this Motion through the CM/ECF

that will notify a true copy to all counsel of record.

      RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 19th day

of March, 2021.

                                             s/ Eric Quetglas-Jordán
                                             Eric Quetglas-Jordán
                                             QuetglasLaw@gmail.com
                                             USDC-PR #202514
                                             RUA - #8284

                                             QUETGLAS LAW OFFICE, P.S.C.
                                             1353 Luis Vigoreaux Ave.
                                             PMB 669
                                             Guaynabo, PR 00966
                                             Tel. (787) 722-0635
                                             https://www.facebook.com/EricQue
                                             tglasJordan/

                                             Counsel for Plaintiff(s)




                                                                                 9
